Title: From Benjamin Franklin to Conrad-Alexandre Gérard, 17 June 1781
From: Franklin, Benjamin
To: Gérard, Conrad-Alexandre


Sir,
Passy June 17. 1781.
I enclose the Letters for M. Beyerlé. But as by the Note concerning him it seems he has Expectations of being employ’d in our Army, I cannot but be sorry that he should undertake so expensive & hazardous a Voyage with those Views, being persuaded that he will not find such Employment. I am expressly charged not to encourage officers to go over, and therefore can give him no Recommendation in that Line. And unless he can be contented with civil Life, I think it would be better if he could be persuaded to stay in Europe.
With the greatest Esteem I am
Mr. Gerard.
